DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on July 1, 2022. Claims 1-8, and 10-17 are pending in the current office action. Claim 9 has been cancelled, and Claims 1 and 16 have been amended by the applicant. 

Status of the Rejection
All claim objections from the previous office action are withdrawn in view of the Applicant’s amendments. 
35 U.S.C. § 112(b) rejections for claims 1-8 and 10-14 from the previous office action are withdrawn in view of the Applicant’s amendments. 
35 U.S.C. § 112(b) rejections for claims 15-17 from the previous office action are maintained. 
New grounds of rejection for claims 1-8 and 10-17 under 35 U.S.C. § 112(b) are necessitated by the amendments as outlined below.
All 35 U.S.C. § 102 rejections for claims 1, 8, 10-12 and 14 from the previous office action are maintained. 
All 35 U.S.C. § 103 rejections for claims 2-7, 11 and 13 from the previous office action are maintained. 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 1, claim 1 recites “a first water quality signal” in line 10, which is unclear if it is same as “a first water quality signal” recited in line 7 of claim 1 or is an additionally different first water quality signal. In addition, claim 1 recites “the first water quality signal” in lines 13-14, and it is unclear which one it refers to. Therefore, the scope of claim 1 is indefinite. Claims 2-8 and 10-17 are further rejected by virtue of their dependence upon and because they fail to cure the deficiencies of indefinite claim 1. 
Regarding claims 15-17, claims 15 recites “a plate sensing element” and “a rod-shaped sensing element” wherein “the rod-shaped sensing element comprises the second signal electrode and the second sensing electrode”. Claim 15 depends from claim 1, which has previously recited a “multi-function water quality monitoring probe” that comprises “a first signal electrode, a first sensing electrode, a second signal electrode, and a second sensing electrode”. Claim 1 is drawn towards the embodiments of Figs. 1-6 while claim 15 is drawn towards the embodiment of Figs. 7-9B. However, as shown in Fig. 7, Claim 15 requires a single “rod-shaped sensing element” that performs the functions of the second signal electrode and the second sensing electrode, but is a single element. The scope of the claim 15 is unclear because claim 1 requires four distinct electrodes while claim 15 only requires three electrodes. It’s unclear how a four-electrode system can be further limited to be a three-electrode system as such modification would eliminate one of the core elements of claim 1. The Examiner could not interpret claims 15-17 for search and consideration due to the indefinite scope as outlined above. The burden should not be placed on the Examiner to amend the claims, the claims have to be clear on file for search and consideration. Thus, claims 15-17 have not been considered with regards to the prior art of record due to the unclear language. Claims 16-17 are further rejected by virtue of their dependence on claim 15.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 10-12, and 14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Brondum et al. (US Pub. No. 2019/0025273 A1). 

Regarding claim 1, Brondum teaches a multi-function water quality monitoring device (a multi-functional water quality sensor assembly 8 in Fig.1, paragraph [0034]), comprising:
a multi-function water quality monitoring probe, comprising a first signal electrode, a first sensing electrode, a second signal electrode and a second sensing electrode (“FIG. 1 shows a schematic representation of a flow sensor assembly 8 that includes a substrate or chip body 9 and a circuit and sensor assembly 10 supported on the chip body 9 that is configured to determine temperature and flow rate for a liquid, and which is further configured to operate in a plurality of modes to sense a plurality of water conditions. In one example, the plurality of water conditions comprises at least pH (a measure of acidity or basicity of an aqueous solution), ORP (Oxidation Reduction Potential), chlorine levels, conductivity, alkalinity, cyanuric acid concentration [CYA] or cyanurate, and/or oxidant concentration [Ox]tot “ (paragraph [0034]).  “First and second conductivity electrodes E1, E2 act as a conductivity sensor and include pad segments 17 and 18. Finally, three segments 19, 20 and 21 correspond to the combined ORP and pH sensor electrodes. Pad segment 19 is connected to the pH and ORP sensor counter electrode CE, pad segment 20 is connected to the reference electrode RE, and pad segment 21 is connected to the working electrode WE “ (paragraph [0037]). “One will realize that the water exposed portion of these traces t1-5 differs in area and relative orientation but can be interchanged such that any three electrodes (CE, RE, WE) can be configured for pH, ORP and chlorine sensing while any two electrodes E1, E2, can be configured for conductivity sensing. These electrodes can also be configured to measure or sense alkalinity, cyanuric acid, and various oxidant concentrations, each directly and/or indirectly from other measurements. For the same reason, three electrodes can be configured for all the aforementioned sensing jobs: conductivity, pH, ORP, alkalinity, cyanuric acid, oxidant concentration, and chlorine separated by mode of operation in time or sequence or overlapping” (paragraph [0044]). “Example 4, 5 and 6 provided conductivity, ORP and pH information using electrodes 17,18,19,20 and 21. As an example we could use any two electrode combination: 17-18, 17-19, 17-20 . . . but more interesting 19-21 to document conductivity and if adopted eliminating need for electrode 17-18. The bottom line is that in principal, any 2 electrode combination can be used for conductivity documentation and any 3 electrode combination can be used for ORP and pH documentation. We have found that a preferred three electrode combination represented by 19,20 and 21 is optimal for pH ORP in which case electrodes 19 and 21 would be used for conductivity. We have found that a preferred five electrode combination represented by 19, 20 and 21 for pH ORP and 17-18 for conductivity are optimal”  (paragraph [0119]). Therefore, one can use any combination with four electrodes such as the electrodes 17-20 working as a first signal electrode, a first sensing electrode, a second signal electrode and a second sensing electrode.);
a control module, connected to the multi-function water quality monitoring probe (FIG. 3 shows the PCB 22 with the chip body 9 having the third, or proximal, region R3 extending beyond the extension portion 28 of the PCB 22. The chip and board assembly is inserted in a housing 32 (FIGS. 4A-7) that is potted and sealed with resin in order to establish a barrier against media ingress (water) to the first R1 and second R2 regions while exposing region R3 to the flow media. The assembled sensor is interfacing with support electronics for powering, excitation patterns, and sequencing and signal conditioning for sensor output display (paragraph [0040]));
wherein when the control module outputs a first time-variant signal to drive the first signal electrode, the first sensing electrode outputs a first water quality signal (Traces t1, t2 connect pad segments 17, 18 to the conductivity electrodes E1, E2 (paragraph [0040]), The conductivity electrodes (E1′, E2′) are connected to pads 17′ and 18′, respectively. Similar to FIG. 1, E1′ connects to pad 17′ via trace t1′, and E2′ connects to pad 18′ via trace t5′ (paragraph [0067]). Paragraph [0101] details measurement of the conductivity by applying a first time-variant signal (6.2 kHz, +−0.25V square wave) to drive the first signal electrode (E1), the first sensing electrode (E2) outputs a first water quality signal. The conductivity mode of operation is done via documentation of Irms resulting from a 6 kHz, 0.25V signal [para. 0044]), 
wherein when the control module outputs a second time-variant signal to drive the second signal electrode, the first sensing electrode and the second sensing electrode output a first water quality signal and a second water quality signal respectively (“Three segments 19, 20 and 21 correspond to the combined ORP and pH sensor electrodes. Pad segment 19 is connected to the pH and ORP sensor counter electrode CE, pad segment 20 is connected to the reference electrode RE, and pad segment 21 is connected to the working electrode WE (paragraph [0037])”, paragraphs [0059]-[0064] describe the details on the measurement of pH and ORP by applying  a potential between working electrode WE and counter electrode CE. Fig.10 shows a time-variant potential between working electrode WE and counter electrode CE. Examples 4 (paragraph [0103]) and 5 (paragraph [0105]) demonstrate the measurements of ORP and pH), 
wherein when the control module outputs the first time-variant signal and the second time-variant signal to simultaneously drive the first signal electrode and the second signal electrode, the first sensing electrode outputs the first water quality signal (Brondum teaches wherein one can use any electrode combination out of the five electrodes as previously outlined in the rejected part a of claim 1. The conductivity mode of operation is done via documentation of Irms resulting from a 6 kHz, 0.25V signal that for all practical purposes can, by overlaying a DC signal, be used for documenting pH, ORP and chlorine levels [para. 0044]. Therefore, Brondum teaches the use of three electrodes and apply the first time-variant signal and the second time-variant signal to simultaneously drive the first signal electrode and the second signal electrode, and the first sensing electrode outputs the first water quality signal).
Note: for purpose of examination, Examiner interprets “a first water quality signal” recited in line 10 can be either the same as or different from “a first water quality signal” recited in line 7. “The first water quality signal” recited in lines 13-14 refers to either of “a first water quality signal” recited in lines 7 and 10.

Regarding claim 8,  Brondum teaches the multi-function water quality monitoring device of claim 1, wherein the first time-variant signal is a square wave signal, a sinusoidal wave signal or a periodic signal (Brondum teaches a square wave of 6.2 kHz, +−0.25V applied for the measurement of the conductivity (paragraph [0101]).
Regarding claim 10, Brondum teaches the multi-function water quality monitoring device of claim 1,  wherein the first signal electrode is a metal electrode (The electrodes in Brondum’s sensor are made of platinum (paragraph [0130])).
Regarding claim 11, Brondum teaches the multi-function water quality monitoring device of claim 1,  wherein the second signal electrode is a glass electrode containing electrolyte or an electrode containing conductive material (The electrodes in Brondum’s sensor are made of platinum (paragraph [0130]), therefore, the second signal electrode is an electrode containing conductive material).
Regarding claim 12, Brondum teaches the multi-function water quality monitoring device of claim 1,  wherein the first sensing electrode is an inert metal electrode (The electrodes in Brondum’s sensor are made of platinum (paragraph [0130]). Platinum is known by one skilled in the art to be an inert metal electrode. Examiner’s position that platinum is a known inert material is supported by the filed specification which states on Pgs. 3-4 that “the first sensing electrode 112A may be an inert metal electrode, such as Pt, Au, etc.”).
Regarding claim 14, Brondum teaches the multi-function water quality monitoring device of claim 1,   wherein the control module executes a scheduling mechanism in order to drive the first signal electrode within a first time period, drives the second signal electrode within a second time period, and simultaneously drives the first signal electrode and the second signal electrode within a third time period (One will realize that the water exposed portion of these traces t1-5 differs in area and relative orientation but can be interchanged such that any three electrodes (CE, RE, WE) can be configured for pH, ORP and chlorine sensing while any two electrodes E1, E2, can be configured for conductivity sensing. These electrodes can also be configured to measure or sense alkalinity, cyanuric acid, and various oxidant concentrations, each directly and/or indirectly from other measurements. For the same reason, three electrodes can be configured for all the aforementioned sensing jobs: conductivity, pH, ORP, alkalinity, cyanuric acid, oxidant concentration, and chlorine separated by mode of operation in time or sequence or overlapping. For example, the conductivity mode of operation is done via documentation of Irms resulting from a 6 kHz, 0.25V signal that for all practical purposes can, by overlaying a DC signal, be used for documenting pH, ORP and chlorine levels. An analogy would be signals carrying radio transmissions where the audible portion of the signal is carried as perturbations of a carrier wavelength such as a signal for a radio station (paragraph [0044]). Brondum further teaches wherein the sensor assembly can be integrated into a fully closed loop system which allows the sensor assembly and its various system components to automatically measure/regulate and control chemical levels with no or minimal intervention by an end user (paragraph [0077]). Therefore, Brondum teaches a scheduling mechanism in order to conduct measurements of different water quality parameters in sequence).   

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Brondum, as applied to claim 1 above, and further in view of Chen et al. (US Pub. No. 2017/0089861 A1) .
Regarding claims 2-3, Brondum teaches the multi-function water quality monitoring device of claim 1 as outlined previously. 
Brondum further teach wherein the control module calculates a first water quality parameter according to the first time-variant signal, and calculates a second water quality parameter and a third water quality parameter according to the second time-variant signal, the first water quality signal and the second water quality signal, of instant claim 2, and wherein the first water quality parameter is an electrical conductivity value, the second water quality parameter is an oxidation-reduction potential value, and the third water quality parameter is a pH value, of instant claim 3 (The first water quality parameter is conductivity which is calculated according to the first time-variant signal (paragraph [0101]). The second water quality parameter (ORP) and the third water quality parameter (pH) are calculated according to the second time-variant signal (paragraphs [0103]-[0109])) . 
However, Brondum fails to teaches a fourth water quality parameter according to the first time-variant signal, the second time-variant signal and the first water quality signal, of instant claim 2, and wherein the fourth water quality parameter is a heavy metal concentration value, of instant claim 3. . 
Chen teaches a portable rapid detection device for heavy metal ions includes a card electrode and a thin-layer flow cell, wherein a three-electrode system of the card electrode is inserted in a micro-channel of the thin-layer flow cell; and heavy metal ions are detected by using an anodic stripping voltammetry (ASV). Chen further teaches wherein a fourth water quality parameter (heavy metal ion concentration) is calculated according to the first time-variant signal, the second time-variant signal and the first water quality signal (Concentration of the heavy metal ions to be detected may be detected through a current peak value obtained from a stripping voltammetry curve (paragraph [0005] in Chen). The stripping voltammetry curves obtained from the simultaneous detection of Pb2+ and Cd2+ which have the same concentration of 40 μg/L are shown in Fig. 17, and have two peak currents corresponding to Pb2+ and Cd2+ respectively (paragraph [0119] in Chen)). 
Brondum and Chen are considered analogous art to the claimed invention because they are in the same field of water quality sensor. Given the teachings of Chen regarding the use of three electrodes for measuring heavy metal ion concentrations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use three of the five electrodes 17-21 in Brondum’s sensor  to measure heavy metal ion concentration by using the steps taught by Chen. Doing so, it would add one more function (i.e., detection of heavy metal ion concentration) to Brondum’s sensor, and the sensor would be able to detect conductivity, ORP. pH and heavy metal concentration. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Regarding claim 4, Brondum in view of Chen teach the multi-function water quality monitoring device of claim 3. The limitations “wherein the display module displays the electrical conductivity value, the oxidation-reduction potential value, the pH value and the heavy metal concentration value” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Brondum teaches a display such as PC, mobile, Tablet in Figs. 17 and 18 that are configured to perform the functional limitations above. Furthermore, Brondum expressly teaches wherein the device comprises a display module, wherein the display module displays the electrical conductivity value, the oxidation-reduction potential value, the pH value and the heavy metal concentration value (The assembled sensor is interfacing with support electronics for powering, excitation patterns, and sequencing and signal conditioning for sensor output display (paragraph [0040] in Brondum). The LOAC data is displayed to the spa user via the spa interface panel; The spa data can also be pushed to the internet and/or could and accessed via internet connected devices such as computers, phones, and tablets via an application (app) (paragraphs [0080]-[0081]). 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Brondum, as applied to claim 1 above, and further in view of Liu et al. (US 4571292 A2) .

Regarding claim 5, Brondum teaches the multi-function water quality monitoring device of claim 1. Brondum further teaches the multi-function water quality monitoring device which is capable of measuring conductivity, ORP, and pH, as outlined in the rejected claim 1 previously. Brondum further teaches wherein a spa controller is operable to receive data from the sensor assembly and to control the one or more chemical treatment components to input chemicals into the spa water based on the data received (paragraph [0011] in Brondum). 
However, Brondum is silent on a signal amplifier and thus fails to teach wherein signal acquisition circuit “amplifies a plurality of potential difference between the first time-variant signal, the second time-variant signal, the first water quality signal and the second water quality signal”, of instant claim 5.  
Liu teaches an electrochemical cell for sensing electrochemically active species (abstract). Liu further teaches that the signal through the electrodes may be measured accurately by the meter wherein each electrode is connected to an amplifier 34/30/31 wherein the amplifier provides appropriate gain and/or impedance requirements for accurate current measurement (Col. 8:59 through Col 9:34; Col. 11:40-45; Fig.2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add signal amplifiers to the signal acquisition system of Brondum because Liu further teaches that such amplifiers provides appropriate gain and/or impedance requirements for accurate signal measurement and allow for information to be obtained representing the concentration of the electrochemically active species (Col. 8:59 through Col. 9:34; Col. 11:40-45; Fig. 2). Furthermore, the claimed amplifier limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., adding instrument amplifiers, which would be well-known by one skilled in the art, by known methods with no change in their respective functions would provide the obvious and predictable benefit of amplifying the signal output of the electrodes, as taught by Liu) [MPEP 2143(A)]. 

Regarding claim 6, Brondum in view of Liu teach the multi-function water quality monitoring device of claim 5,  wherein the signal acquisition circuit switches between the first signal electrode and the second signal electrode (The sensor of Brondum operates in a plurality of modes to sense a plurality of water conditions. In one example, the plurality of water conditions comprises at least pH (a measure of acidity or basicity of an aqueous solution), ORP (Oxidation Reduction Potential), chlorine levels, conductivity, alkalinity, cyanuric acid concentration [CYA] or cyanurate, and/or oxidant concentration [Ox]tot (paragraph [0034] in Brondum). Different operation modes use different electrode configurations. For example, electrodes E1 and E2 are used to measure the conductivity, electrodes WE, CE, and RE are used to measure ORP and pH (paragraph [0044] in Brondum). Brondum further teaches wherein the system functionals automatically to measure/regulate the chemical levels with no or minimal intervention by the end user and thus inherently switches between the signal electrodes for the various measurements). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brondum in view of Liu, as applied to claim 5 above, and further in view of Chen et al. (US Pub. No. 2017/0089861 A1).

Regarding claim 7, Brondum in view of Liu teach the multi-function water quality monitoring device of claim 5,  
Brondum further teach wherein the control module further comprises a signal processing circuit, and the signal processing circuit calculates a first water quality parameter according to the first time-variant signal and the first water quality signal, and calculates a second water quality parameter and a third water quality parameter according to the second time-variant signal, the first water quality signal and the second water quality signal, and calculates a fourth water quality parameter according to the first time-variant signal, the second time-variant signal and the first water quality signal (Brondum teaches the signal processing unit which functions as calculation of the conductivity (Example 3, paragraphs [0101]-[0102]), ORP (Example 4, paragraphs [0103]-[0104]), and pH (Examples 5-6, paragraphs [0105]-[0109]). 
However, Brondum fails to teaches a fourth water quality parameter according to the first time-variant signal, the second time-variant signal and the first water quality signal, of instant claim 7. 
Chen teaches a portable rapid detection device for heavy metal ions includes a card electrode and a thin-layer flow cell, wherein a three-electrode system of the card electrode is inserted in a micro-channel of the thin-layer flow cell; and heavy metal ions are detected by using an anodic stripping voltammetry (ASV). Chen further teaches wherein a fourth water quality parameter (heavy metal ion concentration) is calculated according to the first time-variant signal, the second time-variant signal and the first water quality signal (Concentration of the heavy metal ions to be detected may be detected through a current peak value obtained from a stripping voltammetry curve (paragraph [0005] in Chen). The stripping voltammetry curves obtained from the simultaneous detection of Pb2+ and Cd2+ which have the same concentration of 40 μg/L are shown in Fig. 17, and have two peak currents corresponding to Pb2+ and Cd2+ respectively (paragraph [0119] in Chen)). 
Given the teachings of Chen regarding the use of three electrodes for measuring heavy metal ion concentrations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use three of the five electrodes 17-21 in Brondum’s sensor  to measure heavy metal ion concentration by using the steps taught by Chen. Doing so, it would add one more function (i.e., detection of heavy metal ion concentration) to Brondum’s sensor, and the sensor would be able to detect conductivity, ORP. pH and heavy metal concentration. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brondum, as applied to claim 1 above, and further in view of Limon Petersen et al. (US 2019/0234899 A1, hereinafter referred to as Limon). 

Regarding claim 11, Brondum teaches the multi-function water quality monitoring device of claim 1. Brondum teaches the multi-function water quality monitoring device which is capable of measuring conductivity, ORP and pH, as outlined in the rejected claim 1 previously. Electrodes in Brondum’s sensor are made of platinum (paragraph [0130]). 
Brondum is silent on other electrode materials and thus fail to teach that the second signal electrode is the optional element “a glass electrode containing electrolyte”, of instant claim 11, or “a metal electrode containing ion-selective thin film and electrolyte”, of instant claim 13. 
Limon teaches a measuring element for an ion-sensitive solid-contact electrode for measuring ion activity in a measurement medium. FIG . 2 also shows a highly schematic view of an ion - sensitive layer structure 210 in a sectional view , representing an electrochemical solid - state system as part of a measuring element according to the present disclosure. This layer structure can include an ion-sensitive glass layer 211, an electrically conductive layer 212 and a solid-state electrolyte layer 213 arranged between the glass layer 211 and the electrically conductive layer 212 . In the case of a pH electrode, the glass layer 211 can include a known pH-sensitive glass composition such as that also used as a glass membrane for known pH glass sensors . The glass layer 211 is , for example , provided as a glass wafer and has an exemplary thickness of between approx.  0.05 mm and approx. 1 mm.  In another exemplary embodiment the glass layer 211 can be applied to the solid-state electrolyte layer 213 by sputtering or by any other known thin layer method . During a measurement , at least one sensitive region of a surface of the glass layer 211 is in direct contact with the measurement medium (paragraphs [0056] [0057]). 
Brondum and Limon are considered analogous art to the claimed invention because they are in the same field of measuring pH of aqueous solution.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute at least one of the electrodes of Brondum to instead use a glass/ion-selective thin film electrode comprising an electrolyte because Limon teaches wherein ion-sensitive glass electrode containing electrolyte would be mechanically stabile and suitable for use regardless of position, while having measurement characteristics at least comparable to those of known glass electrodes . In addition, use of an ion-sensitive solid-contact electrode in a process plant or a process environment involves a high thermal stability of the electrode used as well as of a measuring element contained therein in order to minimize influences on the components and / or a resulting measurement signal due to fluctuations in temperature in the process medium and / or the process environment (paragraph [0029] in Limon). The simple substitution of one known element for another (i.e., one pH sensitive electrode for another) is likely to be obvious when predictable results are achieved (i.e., measurement of sample pH) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Regarding claims 15-17, since the scopes of the claims are indefinite as outlined previously in the rejection of claims 15-17 under 35. U.S.C. 112(b).  The Examiner could not interpret claims 15-17 for search and consideration due to the indefinite scope as outlined above. The burden should not be placed on the Examiner to amend the claims, the claims have to be clear on file for search and consideration. Thus, claims 15-17 have not been considered with regards to the prior art of record due to the unclear language. 


Response to Arguments
Applicant’s arguments, see Remarks Pg. 6-16, filed July 1, 2022, with respect to the 35 U.S.C. § 112(b), 102 and 103 rejections have been fully considered and are not persuasive. 
Applicant’s Argument #1:
Applicant argues that the claim 16 already discloses that the rod-shaped sensing element includes the second signal electrode and the second sensing electrode, which can provide the functions of the two electrodes. Thus, the quantity of the electrodes of claim 1 is equal to that of claim 1. 
Examiner’s Response #1:
The applicant’s arguments regarding 112b rejection for claim 15 are noted, but are not persuasive.  First, claim 16 “The multi-function water quality monitoring device of claim 15, wherein a distance between a top of the lower wall and a bottom of the lower wall is 5~7.5 mm” does not discloses that the rod-shaped sensing element includes the second signal electrode and the second sensing electrode. Second, claims 15 recites “a plate sensing element” and “a rod-shaped sensing element” wherein “the rod-shaped sensing element comprises the second signal electrode and the second sensing electrode”. Claim 15 depends from claim 1, which has previously recited a “multi-function water quality monitoring probe” that comprises “a first signal electrode, a first sensing electrode, a second signal electrode, and a second sensing electrode”. Claim 1 is drawn towards the embodiments of Figs. 1-6 while claim 15 is drawn towards the embodiment of Figs. 7-9B. However, as shown in Fig. 7, Claim 15 requires a single “rod-shaped sensing element” that performs the functions of the second signal electrode and the second sensing electrode, but is a single element. The scope of the claim 15 is unclear because claim 1 requires four distinct electrodes while claim 15 only requires three electrodes. It’s unclear how a four-electrode system can be further limited to be a three-electrode system as such modification would eliminate one of the core elements of claim 1. Claims 16-17 are further rejected by virtue of their dependence on claim 15.
Applicant’s Argument #2:
Applicant argues that the Brondum fails to disclose the limitation "wherein when the control module outputs a first time-variant signal to drive the first signal electrode, the first sensing electrode outputs a first water quality signal" recited in claim 1 because Brondum merely teaches that 6.2 kHz, +-0.25V square wave is applied to the pad segment 7 and the pad segment 8 rather than the conductivity electrode E1 based on para. [0101].  
Examiner’s Response #2:
The applicant’s arguments regarding a first time-variant signal to drive the conductivity electrode E1 (in claim 1) are noted, but are not persuasive. First, there are no pad segments 7 and 8 in Fig.1 of Brondum. Fig.1 shows that the pad segments 17 and 18 electrically connects, respectively, a first and second conductivity electrodes E1 and E2, which is also supported in para. [0044] (Traces t1, t2 connect pad segments 17, 18 to the conductivity electrodes E1, E2 [para. 0044 ]). Second, Brondum teaches the use of the two electrodes E1 and E2 in Fig.1 configured for conductivity measurement in many places, such as first and second conductivity electrodes E1, E2 act as a conductivity sensor and include pad segments 17 and 18 [para. 0037];  traces t1, t2 connect pad segments 17, 18 to the conductivity electrodes E1, E2 [para. 0044 ]; any two electrodes E1, E2, can be configured for conductivity sensing [para. 0044]. Obviously, there are typos in para. [0101] of Brondum, the AC potential is applied to pad segments 17 and 18 (electrodes E1 and E2) instead of 7 and 8. Third, Brondum explicitly discloses that “the conductivity mode of operation is done via documentation of Irms resulting from a 6 kHz, 0.25V signal“ [para. 0044]. Thus, Brondum teaches a first time-variant signal (i.e., 6.2 kHz, +-0.25V square wave [para. 0101] and 6 kHz, 0.25V signal [para. 0044]) to drive the first signal electrode E1, the first sensing electrode E2 outputs a first water quality signal (i.e., conductivity of water).
Applicant’s Argument #3:
Applicant argues that Brondum only teaches that a potential difference is created between the working electrode WE and the counter electrode CE in order to obtain the ORP value and the pH value, or two DC voltage signals are applied to the pad segment 9 and the pad segment 10, but fails to reveal the technical content about the time-variant signal recited in claim 1. In addition, Brondum already teaches that the first and second conductivity electrodes El, E2 act as a conductivity sensor, so these electrodes El, E2 cannot generate the water quality signal. 
Examiner’s Response #3:
The applicant’s arguments are noted, but are not persuasive. Fig.10 in Brondum shows a time-variant DC voltage between the working electrode WE and the counter electrode CE, wherein the x-axis represents temporal development (i.e., time), and y-axis represents the electric potentials. The data points clearly show that VWE-CE is a time-variant voltage signal. 
Brondum teaches wherein in principal, any 2 electrode combination can be used for conductivity documentation and any 3 electrode combination can be used for ORP and pH documentation [para. 0119 ]. Therefore, combination of three electrodes including electrodes E1, E2, and one electrode selected from WE, CE and RE is configured to generate a first water quality signal and a second water quality signal.   
Applicant’s Argument #4:
Applicant argues that Brondum fails to disclose the limitation "when the control module outputs the first time-variant signal and the second time-variant signal to simultaneously drive the first signal electrode and the second signal electrode, the first sensing electrode outputs the first water quality signal" recited in claim 1. 
Examiner’s Response #4:
The applicant’s arguments are noted, but are not persuasive. Brondum teaches wherein the conductivity mode of operation is done via documentation of Irms resulting from a 6 kHz, 0.25V signal that for all practical purposes can, by overlaying a DC signal, be used for documenting pH, ORP and chlorine levels [para. 0044]. Therefore, Brondum teaches applying the first and second time-variant signals to simultaneously drive the first signal electrode and the second signal electrode, the first sensing electrode outputs the first water quality signal.
Applicant’s Argument #5:
Applicant argues that the multi-function water quality monitoring device recited in claim 1 can measure at least four different water quality parameters via only four electrodes. On the contrary, the device disclosed by Brondum needs at least five electrodes to measure different water quality parameters, as shown in FIG. 1 of the disclosure of Brondum.
Examiner’s Response #5:
The applicant’s arguments are noted, but are not persuasive. Brondum teaches wherein three electrodes can be configured for all the aforementioned sensing jobs: conductivity, pH, ORP, alkalinity, cyanuric acid, oxidant concentration, and chlorine separated by mode of operation in time or sequence or overlapping [para. 0044]. Brondum’s device has five electrodes, and can measure at least four different water quality parameters via three electrodes, and obviously can measure four different water quality parameters via any combination of four electrodes. 
Applicant’s Argument #6:
Applicant argues that the operational mechanism of the device disclosed by Brondum is different from that of the multi-function water quality monitoring device recited in claim 1.
Examiner’s Response #6:
The applicant’s arguments are noted, but are not persuasive. Apparatus claims cover what a device is, not how the device operates. If the prior art structure is capable of performing the functions, then it meets the claim, see MPEP 2114. In this instant case, Brondum teaches all structural elements that are configured to measure at least four different water quality parameters via at least three electrodes.  
Applicant’s Argument #7:
Applicant argues that because claims 2-8 and 10-17 depend from independent claim 1, if independent claim 1 is allowable, claims 2-8 and 10-17 are likewise allowable.
Examiner’s Response #7:
Based on the above responses #2- #6, applicant’s arguments regarding the amended claim 1 are not persuasive. Therefore, rejections of all dependent claims are maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S.Q./Examiner, Art Unit 1795                             


/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795